COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-00-183-CV
 
THE
CITY OF KELLER                                                           APPELLANT
 
                                                   V.
 
JOHN
W. WILSON, GRACE S. WILSON,                                   APPELLEES
JOHNNY L. WILSON, AND
NANCY A. WILSON 
                                                                                                        
                                               ----------
             FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
 
JOHN
CAYCE
CHIEF
JUSTICE
 
EN BANC
 
DELIVERED:  June 21, 2007




[1]See Tex. R. App. P. 47.4.